DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
Paragraphs [0012] and [0054] – “…The algorithm engine reconstructs the plurality of data units according to an inverse stochastic matrix corresponding to each of the data chunks and each of the data chunks.”  Initial reading of this description appeared to disclose that the stochastic matrix corresponded to “each of the data chunks” and “each of the data chunks”, which did not make sense.  It appears that Applicant may intend this description to indicate that the reconstruction requires a “specific stochastic matrix corresponding to each of the data chunks” and “each of the data chunks.”  Examiner suggests that a re-writing the description as, “The algorithm engine reconstructs the plurality of data units according to (i) an inverse stochastic matrix corresponding to each of the data chunks; and (ii) each of the data chunks”, or something similar.
Paragraph [0043] – mentions both “The size of a single data chunk C…” and “…the size of a single data unit C
Paragraph [0054] – mentions both “…plurality of data elements C…” and “…each data chunk C”  It is unclear if the data chunk and data unit are supposed to be separate or refer to the same item.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, Claim 6
Claim 6 also mentions “the plurality of data units” without previously introducing “a plurality of data units”.  Appropriate correction is required.
Allowable Subject Matter
Claims 1 – 5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 describes a cloud secured storage system provided in a peer-to-peer network that comprises a client end and a farm end, comprising: a user server being provided on a node of the client end, receiving a user file, and comprising an encryption and decryption engine, an algorithm engine, and a first transmission interface; the user server being configured for segmenting the user file into a plurality of data units; the encryption and decryption engine being configured for encrypting each of the plurality of data units  and utilizing a hash function to operate to determine a hash value of each of the data units; the algorithm engine being configured for generating a stochastic matrix according to a size of each of the data units being encrypted; the algorithm engine being configured for operating to determine a plurality of data chunks according to each of the data units being encrypted and the stochastic matrix; a number of the plurality of data chunks and a number of the plurality of data units being different from each other; the first transmission interface being configured for transmitting each of the plurality of data chunks; and a plurality of cloud servers being provided on a node of the farm end and each of the plurality of cloud servers having a second transmission interface and an identification number, the second transmission interface of one of the plurality of cloud servers being configured for receiving the plurality of data chunks, and the cloud server that receives the plurality of data chunks being configured for distributing the plurality of Resch et al. US Patent Application Publication No. 2011/0311051 describes a dispersed storage system that may encrypt data, use forward error correction on data, slice encoded data segments, as well as the use of a transposition segment matrix but does not teach or suggest all of the limitations presented in the claim.  Kariv et al. US Patent Application Publication No. 2019/0268150 (cited in IDS filed 11/19/2020) describes a system for secure storage and retrieval of confidential and critical data within a distributed computer system but does not teach or suggest all of the limitations presented in the claim.  Lee US Patent Application Publication No. 2011/0289194 describes a cloud data storage system in which a file to be stored is divided into a plurality of file blocks and computing eigenvalues in order to determine final storage location but does not teach or suggest all of the limitations presented in the claim.  Garcia Morchon et al. US Patent Application Publication No. 2020/0259649 describes a configurable device for lattice-based cryptography but does not teach or suggest all of the limitations presented in the claim.  Leggette et al. US Patent Application Publication No. 2015/0169897 describes a method of securely storing data to a dispersed data storage system in which a data segment is arranged along the columns or rows of an appropriately sized matrix; Data slices are then created based on either the columns or the rows so that no consecutive data is stored in a data slice; Each data slice is then stored in a separate storage node but does not teach or suggest all of the limitations presented in the claim.  Dhuse et al. US Patent Application Publication No. 2012/0311345 describes a similar distributed data storage “A Secure Erasure Code-Based Cloud Storage System with Secure Data Forwarding” by Hsiao-Ying Lin and Wen-Guey Tzeng describes a threshold proxy re-encryption scheme and integrate it with a decentralized erasure code such that a secure distributed storage system is formulated but does not teach or suggest all of the limitations presented in the claim.  “An Efficient Dispersal and Encryption Scheme for Secure Distributed Information Storage” by Sung Jin Choi, Hee Yong Youn, and Bo Kyoung Lee describe a scheme that allows both secret dispersal as a general threshold scheme and encryption of data at the same time but does not teach or suggest all of the limitations presented in the claim.  “Efficient Dispersal of Information for Security, Load Balancing, and Fault Tolerance” by Michael O. Rabin describe an information dispersal algorithm that splits and recombines files but does not teach or suggest all of the limitations presented in the claim.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
September 27, 2021

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136